TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00841-CV



                               Fractal Oil & Gas, LLC, Appellant

                                               v.

                                  Jones Energy Ltd., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         D-1-GN-11-000620, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


                 Appellant has filed an unopposed motion to dismiss this appeal, advising that

the parties have settled. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: February 8, 2012